DETAILED ACTION
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “in response to receiving the incoming notification, extracting and categorizing different parts of the incoming notification, and identifying features associated with each of the different parts, wherein the different parts comprise at least one sender, a time, and the content within the incoming notification; classifying different parts of the content within the incoming notification based on a class coding system and identifying one or more instructions associated with each classification; identifying and detecting user behavior with respect to similar notifications, and similar content within the similar notifications, that are associated with or related to the incoming notification, and determining user actions performed on the similar notifications; automatically determining whether to conceal, partially conceal, or display on the computing device the content within the incoming notification based on the identified features associated with the different parts of the incoming notification, the one or more instructions associated with each classification of the different parts of the content within the incoming notification, and the 
The following is considered to be the closest prior art of record:
Allen (US 2014/0256288) – teaches concealing notification content based on the classification of the content based on user rules.
Ravuvari (US 2019/0065777) – also teaches concealing notification content based on the content and a set of rules.
Xuan (US 2018/0046929) – teaches determining the importance of certain notifications based on user behavior.
Bertelletti (WO 03/015643) – teaches masking incoming text messages by changing the text or time.
Kronlund (US 2008/0052759) – teaches masking instant messaging messages.
WO 2016/082194 – teaches hiding the content of messages based on the level of privacy the message is tagged with.
Qin (US 2017/0193386) – paragraph 43 and Table 1 teaches having various identifiers for different content types.
Ledvina (US 2020/0106877) – paragraph 91 teaches a code indicating the type of message.
Khawand (US 10630630) – teaches hiding messages containing certain parameters as well as assigning each portion of the message a degree of content suppression.
However, the combination of limitations that uses the user’s past behavior as well as the classification instructions and identified features to determine to display or conceal a notification as currently claimed cannot be found in the cited prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1-20 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
The remarks and amendments submitted on June 25, 2021 have overcome the previous prior art rejections as well as the previous 35 USC 112 rejections and Claim Objections. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/